COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                  §
  JOSE LUIS GUITERREZ-JIMENEZ,                                 No. 08-21-00198-CR
                                                  §
                       Appellant,                                Appeal from the
                                                  §
  v.                                                       County Criminal Court No. 2
                                                  §
  THE STATE OF TEXAS,                                        of El Paso County, Texas
                                                  §
                         State.                                (TC# 20210C01651)
                                                  §

                                         O R D E R

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until September 28, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Todd Morten, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before September 28, 2022.

       IT IS SO ORDERED this 31st day of August, 2022.

                                                      PER CURIAM

Before Rodriguez, C.J., Palafox, and Alley, JJ.